Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action.

Status of Claims
Claims 85, 89 and 107-109 are currently pending. Claims 85 and 89 have been amended by Applicants’ amendment filed 07-27-2022. Claims 86-88, 91, 92 and 98-106 have been canceled by Applicants’ amendment filed 07-27-2022. Claims 107-109 have been added by Applicants’ amendment filed 07-27-2022.

A complete reply to the final rejection must include cancellation of nonelected claims or other appropriate action (37 CFR 1.144) See MPEP § 821.01. 

The claims will be examined insofar as they read on the elected species.

Therefore, claims 85, 89 and 107-109 are under consideration to which the following grounds of rejection are applicable. 

Interview
Applicant contacted the examiner to set up an interview, where such telephonic interview was conducted between the Examiner and Applicant’s representatives Kari Dickinson, and William Hartwell on June 25, 2022, where the background of the invention, the rejections of record, and proposed amendments to the claims that might assist in moving prosecution forward were discussed.

Priority
The present application filed January 30, 2013, is a CON of PCT/US2013/02290, filed January 
18, 2013, which claims the benefit of US Provisional Patent Application No. 61/589,202, filed January 20, 2012; PCT/US2013/02290 is a CON of PCT/US2012059123, filed October 5, 2012; which claims the benefit of US Provisional Patent Application 61/663,477, filed June 22, 2012.

Withdrawn Objections/Rejections
Applicants’ amendment and arguments filed July 27, 2022 are acknowledged and have been fully considered.  The Examiner has re-weighed all the evidence of record. Any rejection and/or objection not 
specifically addressed below are herein withdrawn. 

Double Patenting
	The provisional rejection of claims 85 and 89 is withdrawn on the ground of nonstatutory double patenting as being unpatentable over: 
	(i)	Claims 1-33 of copending US Patent Application No. 15/775,918 because the claims are distinct; and
	(ii)	Claims 2-15 of copending US Patent Application No. 16/395,658 due to the abandonment of US15/775,918; and the allowance of US16/395,658.
	In view of the withdrawn provisional rejections, Applicants’’ arguments are rendered moot.

Claim Rejections - 35 USC § 102
The rejection of claims 85 and 89 is withdrawn under 35 U.S.C. 102(a) as being anticipated by Chen et al. (PLoS One, 2011, 6(7), 1-7).
Chen et al. do not specifically exemplify MAD.
In view of the withdrawn rejections, Applicants’ argument is rendered moot.


Maintained Objections/Rejections
Double Patenting

(1)	The provisional rejection of claims 85 and 89 is maintained, and claims 107-109 are newly provisionally rejected, on the ground of nonstatutory double patenting as being unpatentable over: 
(i)	Claims 29-68 of copending US Patent Application No. 16/698,678;
(ii)	Claims 1-3, 5-14, 16, 17 and 20 of US Patent Application No. 16/862,324;
(iii)	Claims 1,2, 4-8 and 10-29 of US Patent Application No. 16/215,254; and
(iv)	Claims 2-26 of US Patent Application No. 15/959,880 for the reasons of record.

Response to Arguments
	Applicant’s arguments filed July 27, 2022 have been fully considered but they are not persuasive.  Applicants essentially assert that: (a) the Office has not shown that claims of the co-pending applications recite the features of instant claim 85(h) (Applicant Remarks, pgs. 8-10).
(i)	See; claims 29(b)-(c), 35, 37 and 64-68 of copending US Patent Application No. 16/698,678.
(ii)	See; claims 1 and 5-8 of US Patent Application No. 16/862,324.
(iii)	See; claims 1, 10-12, 16 and 17 of US Patent Application No. 16/215,254.med
(iv)	See; claims 1-8 and 12 of US Patent Application No. 15/959,880.


(2)	The rejection of claims 85 and 89 is maintained, and claims 107-109 are newly provisionally rejected, on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of US Patent No. 11001884 for the reasons of record.

Response to Arguments
	Applicant’s arguments filed July 27, 2022 have been fully considered but they are not persuasive.  Applicants essentially assert that: (a) US11000884 is drawn to a refrigeration unit (Applicant Remarks, pgs. 8-10).
	Regarding (a), the Examiner apologizes for the typo and provides the proper reference as US 11001884.

Claim Rejections - 35 USC § 112, 2nd paragraph
The rejection of claims 85 and 89 is maintained, and claims 107-109 are newly rejected, under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 85 is indefinite for the recitation of the term “the flow cell” in lines 11-12, 21, 32 and 34. There is insufficient antecedent basis for the term “the flow cell” in the claim because claim 85, line 9 recites the term “a single flow cell”.
	Claims 89 and 107-109 are indefinite insofar as they ultimately depend from claim 85.

Claim Rejections - 35 USC § 101
The rejection of claims 85 and 89 is maintained, and claims 107-109 are newly rejected, under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. An analysis with respect to the claims as a whole reveals that they do not include additional elements that are sufficient to amount to significantly more than the judicial exception. See Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 134 S. Ct. 2347, 110 U.S.P.Q.2d 1976 (2014); Ass’n for Molecular Pathology v. Myriad Genetics, Inc., 133 S. Ct. 2107, 2116, 106 U.S.P.Q.2d 1972 (2013); Mayo Collaborative Svcs. v. Prometheus Laboratories, Inc., 132 S. Ct. 1289, 101 U.S.P.Q.2d 1961 (2012). See also 2014 Interim Guidance on Patent Subject Matter Eligibility, available at http://www.gpo.gov/fdsys/pkg/FR-2014-12-16/pdf/2014-29414.pdf (“2014 Interim Guidance”), and the Office’s examples to be considered in conjunction with the 2014 Interim Guidance in examination of nature-based products, available online at http://www.uspto.gov/patents/law/exam/mdc_examples_nature-based_products.pdf (“Nature-Based Products Examples”).  This rejection is proper.
Analysis of subject-matter eligibility under 35 U.S.C. § 101 requires consideration of three issues: (1) whether the claim is directed to one of the four categories recited in §101; (2) whether the claim recites or involves a judicial exception (i.e., abstract idea, a law of nature, natural phenomenon, or natural product); and (3) whether the claim as a whole recites something that amounts to significantly more than the judicial exception. In this case, the claims as a whole are directed to a natural phenomenon and an abstract idea. Therefore, they must each be considered to determine whether, given their broadest reasonable interpretation, they amount to significantly more than the judicial exception. 
The claimed invention is not directed to patent eligible subject matter. Based upon an analysis with respect to the claim as a whole, claim(s) 85, 89 and 107-109 do not recite something significantly different than the judicial exception. The rationale for this determination is explained below:
In the instant case, the claims broadly recite A method for sequencing circulating cell-free nucleic acid and adjusting nucleotide sequence read counts comprising: (a) providing a group of circulating cell-free nucleic acid test samples, wherein each test sample of the group is obtained from a pregnant female; (b) sequencing the test samples by a massively parallel sequencer on a single flow cell; (c) generating thousands to millions of nucleotide sequence reads for each test sample of the group; (d) mapping the thousands to millions of nucleotide sequence reads for each test sample of the group to a reference genome sections; (e) counting the thousands to millions of nucleotide sequence reads for each test sample of the group sequenced on the flow cell mapped to the reference sections, wherein the reference genome sections are euploid; (f) normalizing the counts of the thousands to millions of nucleotide sequence reads for a chromosome for each test sample of the group on the flow cell according to guanine and cytosine (GC) content for each test sample to generate a normalized count; (g) determining an expected count for the chromosome based on the GC-normalized counts obtained in (f) for the group, wherein the expected count is a median GC-normalized count for the chromosome of the group; and (h) adjusting the GC-normalized count for the chromosome for each test sample of the group sequenced on the flow cell according to: (1) the GC-normalized count generated in (f); and (2) the expected count determined in (g), and a median absolute deviation (MAD) of the expected count for the chromosome, thereby generating an adjusted GC-normalized count for the chromosome.
Beginning with Step I of the analysis, which asks whether the claimed invention falls within a statutory category, such that the instant claims are directed to a process, thus, the instant claims are directed to a statutory category. Step I: [YES].
Proceeding to revised Step IIA – Prong One of the analysis, which asks if the claimed invention is directed to a judicial exception, such that claims 85, 89 and 107-109 are directed to an abstract idea including: (a) mathematical concepts (e.g., mathematical relationships, formulas or equations, and/or calculations) in the form of sequencing, generating sequence reads, mapping, counting, obtaining counts, normalizing, generating GC-normalized counts, determining an expected count, adjusting the GC-normalized count, and generating an adjusted GC-normalized count; (b) mental processes that can be performed in the human mind (e.g., observation, evaluation, judgement and opinion), such as: providing a group of test samples; mapping, obtaining counts, normalizing the counts, generating a GC-normalized counts for the chromosome, determining an expected count for the chromosome, and adjusting the GC-normalized count for each test sample; and/or (c) the use of a generic computer that performs routine and conventional functions of implementing instructions of an abstract idea on a computer such as the steps of providing a group of test sample; sequencing samples on a massively parallel sequencer, generating sequence reads; mapping the reads to a reference genome; counting the sequence reads; obtaining counts; normalizing the counts; generating GC-normalized counts for the chromosome; determining an expected count for the chromosome according to the GC-normalized count; and adjusting the GC-normalized count from the chromosome according to: the GC-normalized count, the expected count, and the MAD for the chromosome; and generating an adjusted GC-normalized count for a chromosome.
The claims recite the judicial exception of an abstract idea that falls within the groupings of abstract ideas enumerated in the 2019 PEG including encompassing mathematical concepts, mental processes that can be carried out in the human mind, and/or by using a generic computer that performs routine and conventional functions including concepts including mathematical concepts (e.g., mathematical relationships, formula, equations, calculations) in the form of normalizing; providing a group of samples; sequencing the group of samples using a massively parallel sequencer; generating sequence reads for each sample; mapping the reads to a reference genome; counting the sequence reads for each sample mapped to the reference genomes; obtaining counts; normalizing the counts of the sequence reads for a chromosome for each sample; generating GC-normalized counts for the chromosome sequenced on the flow cell; determining an expected count for the chromosome based on the GC-normalized counts obtained in (f); and adjusting the GC-normalized count for the chromosome according to the GC-normalized count generated in (f); the expected count determined in (g), and the median absolute deviation of the expected count; and generating an adjusted GC-normalized count for the chromosome (See; instant published Specification, paragraphs [0032]-[0035]; and [0273]-[0315]). Thus, under the revised Step IIA analysis, the claims are directed to an abstract idea. Step IIA – Prong One [YES].
Proceeding to revised Step IIA – Prong Two of the analysis, which asks if the claims recite additional elements that integrate the judicial exception into a practical application of the exception. The instant invention is drawn to a computer-implemented process that is directed to the judicial exception of an abstract idea. Abstract ideas include mathematical formulas, mathematical relationships, mathematical calculations, and the like; as well as, mental processes, mental steps, and the use of a generic computer to carry out generic computer functions. Applicant’s process steps merely provide instructions to implement an abstract idea in the form of a mathematical concepts including mathematical relationships, formulas and/or calculations; mental process performed in the human mind; and/or by use of a generic computer that implements instructions of an abstract idea on a computer (See, MPEP 2106.05(f)). Claim 85 recites, “providing a group of circulating cell-free nucleic acid test samples”; “sequencing the group of circulating cell-free nucleic acid test samples by massively parallel sequencer...on a single flow cell”; “generating thousands to millions of nucleotide sequence reads”; “mapping the nucleotide sequence reads for each test sample...to reference genome sections”; “counting the thousands to millions of nucleotide sequence reads for each test sample”; “normalizing the sequence reads for a chromosome for each test sample”; “generating a GC-normalized count for the chromosome”; “determining an expected count for the chromosome based on the GC-normalized counts obtained in (f), wherein the expected count is a median GC-normalized count for the chromosome”; “adjusting the expected counts for each test sample according to 1) the GC-normalized count generated in (f), 2) the expected count determined in (g), and a median absolute deviation (MAD) of the expected count”; and “generating an adjusted GC-normalized count for the chromosome”, which resembles “obtaining and comparing intangible data” (i.e. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 99 U.S.P.Q.2d 1690 (Fed. Cir. 2011)), and are analogous to “organizing information through mathematical correlations” (i.e. Digitech Image Techs., LLC v Electronics for Imaging, Inc., 758 F.3d 1344, 111 U.S.P.Q.2d 1717 (Fed. Cir. 2014)); and are examples of “collecting information, analyzing it, and displaying certain results of the collection analysis” (i.e. Electric Power Group, LLC, v. Alstom, 830 F.3d 1350, 119 U.S.P.Q.2d 1739 (Fed. Cir. 2016)); and resembles “comparing information regarding a sample or test subject to a control or target data” (i.e. Univ. of Utah Research Found. v. Ambry Genetics Corp. (Also known as In re BRCA1– and BRCA2–Based Hereditary Cancer Test Patent Litigation), 774 F.3d 755, 113 U.S.P.Q.2d 1241 (Fed. Cir. 2014) or Association for Molecular Pathology v. USPTO (Also known as Myriad CAFC), 689 F.3d 1303, 103 U.S.P.Q.2d 1681 (Fed. Cir. 2012)). Additionally, the dependent limitations of claims 89 and 107-109 also suffer from the same issue. In other words, the dependent limitations do not rectify the rejection of the independent claim. By way of example, the limitations of claim 89 recites “wherein the adjusted GC-normalized count for the chromosome is a z-score or a robust z-score”. These limitations can be interpreted as "an abstract idea itself" furthering an example of “obtaining and comparing intangible data”, (i.e. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 99 U.S.P.Q.2d 1690 (Fed. Cir. 2011)). “organizing information through mathematical correlations” (i.e. Digitech Image Techs., LLC v Electronics for Imaging, Inc., 758 F.3d 1344, 111 U.S.P.Q.2d 1717 (Fed. Cir. 2014)); “collecting information, analyzing it, and displaying certain results of the collection analysis” (i.e. Electric Power Group, LLC, v. Alstom, 830 F.3d 1350, 119 U.S.P.Q.2d 1739 (Fed. Cir. 2016)); and resembles “comparing information regarding a sample or test subject to a control or target data” (i.e. Univ. of Utah Research Found. v. Ambry Genetics Corp. (Also known as In re BRCA1– and BRCA2–Based Hereditary Cancer Test Patent Litigation), 774 F.3d 755, 113 U.S.P.Q.2d 1241 (Fed. Cir. 2014) or Association for Molecular Pathology v. USPTO (Also known as Myriad CAFC), 689 F.3d 1303, 103 U.S.P.Q.2d 1681 (Fed. Cir. 2012)). Thus, these limitations can be interpreted as "an abstract idea itself". Hence, these limitations are akin to an abstract idea, which was at issue in Alice Corp. and has been identified among non-limiting examples to be an abstract idea. The claims add insignificant extra-solution activity to the judicial exception, e.g., mere data gathering in conjunction with a law of nature or abstract idea such as a step of obtaining information about credit card transactions so that the information can be analyzed by an abstract mental process, as discussed in CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375, 99 USPQ2d 1690, 1694 (Fed. Cir. 2011) (see MPEP § 2106.05(g)). The claims do not provide other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment, e.g., an immunization step that integrates an abstract idea of data comparison into a specific process of immunizing that lowers the risk that immunized patients will later develop chronic immune-mediated diseases, as discussed in Classen Immunotherapies Inc. v. Biogen IDEC, 659 F.3d 1057, 1066-68, 100 USPQ2d 1492, 1499-1502 (Fed. Cir. 2011) (see MPEP § 2106.05(e)). Thus, the claims do not integrate the judicial exceptions into a practical application of the exceptions. Step IIA – Prong Two [NO].
The instant independent claim is recited at a high level of generality, such that substantially all practical applications of the judicial exception are covered. For instance, the claims are recited without any specificity as to the methods of providing (e.g., obtained from literature, a specific database, obtaining from a commercial vendor, subjecting a biological sample to processing, etc.); the test sample (e.g., urine, plasma, etc.); method of massively parallel sequencing; the flow cell; method of generating thousands to millions of nucleotide sequences; the number of sequences generated; the method of mapping; the reference genome sections; the method of counting the thousands to millions of reads; the method of normalizing for a chromosome (e.g., algorithm, microprocessor, etc.); the chromosome (e.g., 10, 13, 15, 18, 21, etc.); the method of generating a GC-normalized count; the method of determining an expected count; the method of adjusting the GC-normalized count;  how the method is adjusted according to the GC-normalized count, the expected count, and/or the MAD; the method of generating an adjusted GC-normalized count for the chromosome; and/or the purpose of generating an adjusted GC-normalized count for the chromosome.
It is noted that method of determining the presence or absence of a chromosome aneuploidy, and methods of normalizing counts of sequence reads are known in the art. The claims are merely applying a method manipulating data using well-known, conventional steps without adding a patent eligible application. The claim amounts to nothing more than instructions to apply the abstract idea, i.e. receive information, determine variables, assign elements, and carry out a computer-implemented method.
For example, the use of fetal-specific sequences in maternal blood, including paternally inherited alleles or de novo mutations, has been explored including for the purposes of aneuploidy detection, wherein the invention includes a computer program for controlling the microfluidic device, and for analyzing the sample data including a computer programmed to analyze sequence data obtained from a mixture of maternal and fetal chromosomal DNA is known in the art as evidenced by Quake et al. (US20120196754, published August 2, 2012; paragraphs [0007]; [0041]; and [0086]); methods of massively parallel sequencing of DNA molecules including cell-free DNA in the plasma of pregnant women has been shown to allow accurate non-invasive prenatal detection of fetal trisomy 21; and improving the detection of trisomy 13 and 18 by using a non-repeat-masked reference human genome to increase the number of aligned sequence reads for each sample, where a bioinformatics approach was then applied to correct GC content bias in the sequencing data that samples from women pregnant with trisomic fetuses were identified by comparing the test samples with control samples within each sequencing run by a special statistical approaches developed for diagnosis of trisomy 13 and trisomy 18, the two statistical approaches comprising: (i) the standard z-score approach; and (ii) the z-score approach with GC correction; and that in order to quantitatively measure the over-representation for each tested sample, for the standard z-score approach, the z-score for chr13/18) was calculated by the following equation: z-score test sample = (GR test sample – GR mean reference sample)/SD reference sample was known in the art as evidenced by Chen et al. (Nature Reviews, 2011, 6(7), 1-7; Abstract; and pg. 1, col 2; last partial paragraph, lines 1-3; pg. 3, col 1; third full paragraph; and pg. 3, col 2; first partial paragraph); that multiplexed massively parallel shotgun sequencing assay for non-invasive trisomy 21 detection was evaluated using cell-free fetal DNA using 480 samples; and that a variety of analytical methods have been published to detect an overabundance of genetic material from chromosome 21, wherein the methods use some form of normalization to calibrate the results against a known set of euploid reference samples; and that the relationship between z-scores calculated based on 24 external samples using mean and SD (x-axis) and using median and median absolute deviation (y-axis) was known in the art as evidenced by Ehrich et al. (American Journal of Obstetrics & Gynecology, 2011, 204(205), e1-11; Abstract; pg. 205e3, col 1, last partial paragraph; and pg. 205e4; Figure 2); that the sequencing of cell-free DNA from the plasma of pregnant women using high-throughput shotgun sequencing and emulsion PCR; and obtaining ~5 million of reads mapped uniquely to the human genome, wherein the median count per 50-kb window for each chromosome was selected, and the median of the autosomal values was used as a normalization constant to account for differences in the total number of sequence tags as a non-invasive method of determining fetal aneuploidy was known in the art as evidenced by Fan et al. (PNAS, 2008, 105(42), 16266-16271; Abstract; pg. 16266, col 2, first full paragraph; pg. 16266, col 2, last partial paragraph; and pg. 16267, col 1, first partial paragraph); that massively parallel DNA sequencing of cell-free fetal DNA from maternal blood can detect fetal chromosomal abnormalities, wherein to minimize intra- and inter-run sequencing variation, an optimized algorithm was developed by using normalized chromosome values (NCVs) from the sequencing data as evidenced by Sehnert et al. (Optimal Detection of Fetal Aneuploidy by Sequencing, 2011, 57(7), 1042-1049; Abstract); as well as, computer-implemented methods to calculate a risk of fetal aneuploidy in a maternal sample comprising estimating the chromosome dosage for two or more fetal chromosomes in the maternal sample; determining a fetal nucleic acid proportion in the maternal sample; providing data on prior risk of aneuploidy for at least a first fetal chromosome based on one extrinsic characteristics; calculating a value of a likelihood that the first fetal chromosome is aneuploid by comparing the chromosome dosage of the first fetal chromosome to the chromosome dosage of a second fetal chromosome in view of the fetal nucleic acid proportion, wherein the maternal sample is a cell free maternal sample; that nucleic acid regions for use in the processing systems of the invention can be selected on the basis of DNA level variation between individuals, based on specificity for a particular chromosome, based on GC content and/or required amplification conditions of the selected nucleic acid regions, or other characteristics; and that chromosome dosage can be selected after detection, such as by filtering frequency data can be generated by massively parallel shotgun sequencing as evidenced by Oliphant et al. (US8700338; col 2, lines 9-21 and 32-34; col 7, lines 5-10; and col 11, lines14-17). Moreover, data processing and pre-processing including with respect to G/C content and the technical variability of analyzer platforms is well known in the art including: wherein data sets can be pre-processed, standardized or normalized to conform to a particular standard such as to aid in normalization of data for variations in experimental conditions from sequence analysis, such that sequence analysis can be normalized across all samples by subtracting the mean or by dividing by the repeated occurrence of particular sequencing motifs by the standard deviation to obtain centered data of standardized variance; that a linear model-based algorithm can be used to derive a feature based on the ratio of read counts; and for the normalization for GC content bias introduced in Illumina Solexa and ABI SOLiD sequencing platforms as evidenced by Tang et al. (US20140235475; paragraphs [0070-[0074]; [0138]; [0185]; and [0198]); methods for correcting for G/C content bias including resulting from Solexa sequencing method including a method for analyzing a maternal sample such as from peripheral blood, wherein fetal DNA is present in the maternal plasma, which forms the basis for a universal, polymorphism-independent non-invasive diagnostic test for fetal aneuploidy; and that determining disease status (aneuploidy) was made by calculating a z-score, wherein z-scores were compared to reference values, from a population restricted to euploid male fetuses, such that G/C content affected the coefficient of variation as evidenced by Fan et al. (US8195415; col 2, lines 65-67; and col 3, lines 1-3 and 35-39; col 4, lines 20-21 and 29-31; and col 5, lines 16-30); that GC-content effect can vary substantially between samples as does the gene length effect, such that lack of proper normalization can lead to false positives, such that normalization procedures were developed for RNA-seq data that greatly improved precision without affecting accuracy; and that there is a need to normalize data to remove GC-content effect between samples as taught by Hansen et al. (Biostatistics, 2012, 13(2), 204-216; pg. 213, first partial paragraph; and first full paragraph); that normalization to remove biases related to GC-content generated using the Illumina Genome Analyzer platform was known in the art as evidenced by Risso et al. (Bioinformatics, 2011, 12(480), 1-17; Abstract; pg. 1, col 2; first full paragraph, lines 1-3; and pg. 2, col 1; first full paragraph, lines 16-21); and that factors affecting instrument-to-instrument variability were known in the art including instrument service history, pipetting errors, the underlying measurement principle, sample volume and concentration, sample temperature history, etc.; and that the software can be used to optimize sample analysis to ensure agreement between instruments as evidenced by Lew et al. (Beckman Coulter, 2012, 1-9; pg. 1, fourth full paragraph; and pg. 4, second full paragraph). Thus, the steps of the method as recited were well known, purely conventional or routine in the art before the effective filing date of the claimed invention. The claims as a whole simply append well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, e.g., a claim to an abstract idea requiring no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known to the industry, as discussed in Alice Corp., 134 S. Ct. at 2359-60, 110 USPQ2d at 1984 (See; MPEP § 2106.05(d)).
In sum, when the relevant factors are analyzed, the claims as a whole do NOT recite additional elements that amount to significantly more than the judicial exception itself. Accordingly, claim 85 DOES 
NOT qualify as eligible subject matter.  
Dependent claims 89 and 107-109 when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because they do not add anything that makes the natural phenomenon or abstract idea of claim 85, significantly different. For example, claim 89 encompasses the methods of claim 85, wherein the adjusted GC-normalized count for the chromosome is a z-score or a robust z-score”, but it does not add anything that makes the natural phenomenon in claim 85 significantly different.
Thus, the claims as a whole do NOT recite additional elements that amount to significantly more than the judicial exception itself. 
In light of the above consideration and the new guidance, claims 85, 89 and 107-109 are non-statutory.  This rejection is newly recited as necessitated by the new Guidance set forth in the Memorandum of July 30, 2015 updating the June 25, 2014 guidance (see June 25, 2014 memorandum from Deputy Commissioner for Patent Examination Policy Andrew Hirshfeld titled Preliminary Examination Instructions in view of the Supreme Court Decision in Alice Corporation Pty. Ltd. v. CLS Bank International, et al. (Alice Corp. Preliminary Examination Instructions) and the Revised Patent Subject Matter Eligibility Guidance (See, Federal Register, vol. 84, No. 4, January 7, 2019).

Response to Arguments
Applicant’s arguments filed July 27, 2022 have been fully considered but they are not persuasive.  Applicants essentially assert that: (a) Applicant asserts that the claims are not directed to a natural product or a product of nature (Applicant Remarks, pg. 12, first full paragraph); (b) the claims are not directed to an abstract idea because the claims are not one of the three abstract idea categories in an assessment under Step 2A, prong (1) (Applicant Remarks, pg. 12, last partial paragraph); (c) claim 85 does not recite a mathematical relationship, mathematical formula, or a mathematical calculation (Applicant Remarks, pg. 13, last partial paragraph); (d) use of a computer algorithm and/or computer program for performing certain claim elements does not render such claim element abstract ideas under Step 2A, prong (1) as it is not one of the three categories of abstract ideas (Applicant Remarks, pg. 14; first full paragraph, lines 1-4); (e) the Office provides a patent eligible claim directed to a computer algorithm (Example 39 of the Subject Matter Eligibility Examples); (f) similar to the decision by PTAB in Ex parte Silver, claim 85 is not directed to a mathematical concepts (Applicant Remarks, pg. 14; first full paragraph, lines 5-9; and pg. 15, first full paragraph); (g) Applicant submits that none of the elements of claim 85 recite a mental process, as the claimed method cannot practically be performed in one’s mind (Applicant Remarks, pg. 15, last partial paragraph; and pg. 16, first partial paragraph); and (h) the steps of claim 85 integrates the alleged judicial exception into a practical application, wherein the Specification describes how Applicant observed flow cell-based and plate-based bias (Applicant Remarks, pg. 16, last partial paragraph; and pg. 17).
	Regarding (a), Applicants’ assertion that the claims are not directed to a natural product or a product of nature, is moot. It is respectfully noted that the Office has never asserted that the claims were directed to a natural product or a product of nature. With regard to the instant rejection, the Examiner has determined that the amended claims are no longer directed to a natural phenomenon. However, the claims are directed to an abstract idea without significantly more.
Regarding (b), Applicants’ assertion that the claims are not directed to an abstract idea because the claims are not one of the three abstract idea categories in an assessment under Step 2A, prong (1), is not found persuasive. The claims as a whole, when read in light of the instant as-filed Specification, clearly encompass mathematical concepts such as mathematical relationships, mathematical formulas, and mathematical calculations; as well as, the use of a generic computer to carry out generic computer functions, and/or mental processes including concepts performed in the human mind (such as observation, evaluation, judgement and opinion). Thus, the claims are clearly directed to an abstract idea.
Regarding (c), Applicants’ assertion that claim 85 does not recite a “mathematical relationship, formula, equation or calculation, is not found persuasive. 
Instant claim 85 recites:
(i)	sequencing test samples on a massively parallel sequencer;
(ii)	generating thousands to millions of nucleotide sequence reads;
(iii)	mapping the thousands to millions of sequence reads for each sample to reference genome sections;
(iv)	counting the thousands to millions of nucleotide sequence reads for each sample to obtain counts;
(v)	normalizing the counts for a chromosome for each sample;
(vi)	determining an expected count for the chromosome based on the GC-normalized counts, wherein the expected count is a median GC-normalized count for the chromosome;
(vi)	adjusting the GC-normalized count for the chromosome for each sample according to: (1) the GC-normalized count; (2) the expected count, and (3) the median absolute deviation (MAD) of the expected count.

Claim 89 recites:
(i)	wherein the adjusted GC-normalized count for the chromosome is a z-score or a robust z-score.

Thus, instant claims 85 and 89 clearly recite mathematical concepts (e.g., mathematical relationships, mathematical formulas, and/or mathematical calculations) such as in the steps of counting, mapping, normalizing, adjusting using MAD, etc.). This is supported by the instant as-filed Specification which recites, for example:
	(a)	z-scores are calculated for a pair of samples with previously described GC normalized (pg. 14, lines 16-17).

	(b)	sequence tag densities can vary according to as sequencing artifacts such as G/C bias can be corrected by use of an external standard or internal reference such as a calculated value from all autosomes, a calculated value from all samples analyzed in a flow cell, or a calculated valued from all samples processed in a plate and analyzed in one or more flow cells (pg. 50, lines 14-20).

	(c)	MAD = 1.4826 *median({lX – median ({X}l}) (pg. 72, line 19).

	(d)	a robust flow cell-based z-score adjustment for a target chromosome, target genomic region or target genomic section (e.g., chromosome 21) is calculated utilizing the formula 
Z robust = perci - Median({perci ec}) / MAD({perci ec’}) (pg. 69, lines 24-29).

	(e)	determining GC bias can be provided by a GC bias module can comprise at least one processor, wherein GC bias determinations (i.e., GC bias data) are provided by an apparatus that includes a processor (e.g., one or more processors) which processor can perform and/or implement one or more instructions (e.g., processes, routines and/or subroutines) from the GC bias module (pg. 76, lines 25-35).
	
(f)	normalization sometimes comprises division of one or more data sets by a predetermined variable or formula, wherein normalization methods include bin-wise normalization, normalization by GC content, linear and nonlinear least squares regression, LOESS, GC LOESS, LOWESS (locally weighted scatterplot smoothing), PERUN (see below), repeat masking (RM), GC-normalization and repeat masking (GCRM), cQn and/or combinations thereof (pg. 79, lines 27-32).

(g)	dataset adjustments facilitate classification and/or providing an outcome, wherein datasets are adjusted including by generating a z-score; 
	data sets can be normalized to generate normalized count profiles using static , moving or sliding window approach, or a normalized profile plot; 
	datasets can be filtered, normalized and manipulated including by weighting, by one or more mathematical and/or statistical functions or statistical algorithms; and 
	processed data can be further manipulated by calculating z-scores for one or more selected genomic sections, chromosomes, or portions of chromosomes (pgs. 88-89).

(h)	the normalizing the counts comprises determining a percent representation, wherein the normalized sample count is obtained by a process comprising subtracting the expected count from the counts for the first genome section, thereby generating a subtraction value, and dividing the subtraction value by an estimate of the variability of the count (pg. 180, lines 22-28).

Moreover, Applicant is reminded that the step of the method encompass mental processes that can be performed in the human mind (e.g., observation, judgement, evaluation, and opinion). Thus, the steps of the method recited in instant claim 85 clearly encompass mathematical concepts including mathematical relationships, mathematical formulas, and/or mathematical calculations. 
	Regarding (d) and (e), please see the discussion supra regarding the Examiner’s response to Applicant’s arguments. Applicant’s assertion that use of a computer algorithm and/or computer program for performing certain claim elements does not render such claim element abstract ideas under Step 2A, prong (1) as it is not one of the three categories of abstract ideas, is not found persuasive. As noted in the instant as-filed Specification, the computer programs and/or computer algorithms of the instant invention is used to carry out the mathematical concepts including producing, analyzing, manipulating, and/or processing data. The computer programs and/or algorithms clearly implement mathematical formulas; assess mathematical relationships, and perform mathematical calculations. Thus, the generic computer is used to carry out the abstract idea without integrating the judicial exception into a practical application; and without adding improvements to the functioning of a computer, or to any other technology.
	Regarding (f), please see the discussion supra regarding the Examiner’s response to Applicant’s arguments. Applicant’s assertion that similar to the decision by PTAB in Ex parte Silver, claim 85 is not directed to a mathematical concepts and is, therefore, was found to be patent eligible, is not found persuasive. As an initial matter, PTAB decisions are not precedential. Moreover, Ex parte Silver is directed to a computer implemented method, wherein claim 1 is clearly very different from the instant invention of claims 85, 89 and 107-109. Instant claim 1 of US12/601,763 under appeal recited (generally): 
	A computer-implemented method for accounting for genetic recombination in determining likelihood of unconceived progenies of two potential parents having a phenotype, the computer-implemented method, comprising:
	(a)	receiving, by a computer, a first potential parent’s diploid DNA;
	(b) 	generating, by a computer, a plurality of virtual progeny;
	(c)	generating a first virtual haplopath;
	(d)	generating a second virtual haplopath;
	(e) 	combining the first and second virtual haplopaths;
	(f)	determining the plurality of virtual progenies;
	(g)	determining a probability of the virtual progeny having the phenotype associated with a gene;
	(h)	assigning a score for each allele; and
	(i)	identifying a plurality of alleles associated with the gene.

Claim 1 of Ex parte Silver is clearly not analogous to the instant claims. The PTAB decision in Ex parte Silver is irrelevant to the instant claims. 
	Regarding (g), please see the discussion supra regarding the Examiner’s response to Applicant’s arguments. Applicants’ assertion that none of the elements of claim 85 recite a mental process, as the claimed method cannot practically be performed in one’s mind, is not found persuasive. Assuming arguendo that the claims do not require mathematical concepts as asserted by Applicant, there is absolutely no reason that, except for the step of massively parallel sequencing to generate thousands of sequence reads, that one of skill in the art could not perform the steps of the method including providing; mapping, counting (e.g., two thousand reads), normalizing, determining, and/or adjusting in the human mind. Thus, the claims remain rejected for the reasons of record.
	Regarding (h), please see the discussion supra regarding the Examiner’s response to Applicant’s arguments. Applicants’ assertion that the steps of claim 85 integrates the alleged judicial exception into a practical application including GC normalization to address the problem of flow cell-based bias, wherein the Specification describes how Applicant observed flow cell-based and plate-based bias, is not found persuasive. Applicant is reminded that although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26USPQ2d 1057 (Fed. Cir. 1993). The Examiner notes that the steps of the method including, for example, massively parallel sequencing; mapping reads; counting reads; GC normalization; and adjusting the GC-normalized count are well-known, purely conventional or routine in the art as indicated by the cited references. Moreover, instant claim 85 recites the use of a single flow cell to test all of the samples (See; claim 85, line 9), such that there is no “flow cell-based bias or plate-based bias” to be addressed. Additionally, instant claim 85 does not recite steps for addressing (or adjusting for) flow cell-based bias and/or plate-based bias. As noted supra, limitations from the Specification are not read into the claims. Thus, the instant claims clearly do not integrate the judicial exception into a practical application, and the claims are not patent eligible.

Claim Rejections - 35 USC§ 103
The rejection of claims 85 and 89 is maintained, and claims 107-109 are newly rejected, under 35 U.S.C. 103 as being unpatentable over Fan et al. (US Patent No. 8195415, issued June 5, 2012, effective filing date January 29, 2010) in view of Tang et al. (US Patent Application Publication No. 20140235474, published August 21, 2014; effective filing date June 24, 2011) as evidenced by Chiu et al. (PNAS, 2008, 105(51), 20458-20463); and Hout et al. (WIREs Cognitive Science, epub 2012, 4, 93-103); and Holt et al. (Genome Research, 2008, 18, 839-846); and Holt et al. (Genome Research, 2008, 18, 839-846); and Chen et al. (PLoS One, 2011, 6(7), 1-7).
Regarding claims 85 (in part) and 107-109, Fan et al. teach a method for analyzing a maternal sample such as from peripheral blood, wherein fetal DNA is present in the maternal plasma, which forms the basis for a universal, polymorphism-independent non-invasive diagnostic test for fetal aneuploidy (corresponding to test sample; cell-free test samples; pregnant female; aneuploidy; and outputting, claim 85a and 85e) (col 3, lines 35-39; and col 4, lines 20-21 and 29-31). Fan et al. teach that determining disease status (aneuploidy) was made by calculating a z-score, wherein z-scores were compared to reference values, from a population restricted to euploid male fetuses, such that G/C content affected the coefficient of variation (interpreted as a z-score; and the presence of chromosomal aneuploidy, claim 89) (col 2, lines 65-67; and col 3, lines 1-3). Fan et al. teach in Figure 5A, a scatter plot graph showing the mean sequence tag density for each chromosome of all samples including cell-free plasma DNA from pregnant women and male donor (corresponding to cell-free nucleic acids; pregnant women; and group of test samples, claim 85) (col 6, line 53; and Figure 5A). Fan et al. teach; (a) sequencing DNA in the sample by massively parallel sequencing to obtain a number of sequence tags, wherein the term “massively parallel sequencing” means techniques for sequencing millions of fragments of nucleic acids, and solid phase amplification to create a high density sequencing flow cell with millions of clusters including Illumina technologies (interpreted as massively parallel sequencing; and a common flow cell), claim 85, wherein it is known that next generation sequencing instruments such as the Roche GS-FLX, the Illumina 1G analyzer, and the Applied Biosystems SOLiD are all flow cell sequencers as evidenced by Holt et al. (pg. 839, col 2, first partial paragraph, lines 3-5); (b) mapping the sequence tags to specific chromosome portions, each chromosomal portion being comprise in a sliding window of a predetermined length (interpreted as mapping); (c) determining numbers of sequence tags mapped to each sliding window on at least each autosome (interpreted as counting sequence reads for each test sample); (d) determining a mean of said numbers for each autosome and a second mean for at least all autosomes; (e) calculating a normalized value from all autosomes, using said second mean (interpreted as normalizing using a microprocessor); and (f) comparing normalized values among autosomes to determine any abnormally distributed autosomal chromosome portion of interest (interpreted as determining an expected count for the chromosome), where the method further comprises (g) calculating a relationship between the number of sequence tags and GC content associated with sequence tags in a given window and correcting for a higher or lower number of reads resulting from a change in GC content (interpreted as mathematical manipulation); and (h) calculating a statistic for each chromosome relative to other chromosomes in the mixed sample, whereby each statistic indicates a value of a chromosome relative to other chromosomes in a sample, said value being indicative of disomy (interpreted as adjusting counts; subtracting; and GC normalized count) (corresponding to massively parallel sequencing; flow cell; mapping; normalizing; GC content; mathematical manipulation; determining expected count for a chromosome; adjusting counts; subtracting; and outputting the presence of an aneuploidy, claim 85a-e) (col 5, lines 19-27; col 9, lines 19-24; col 36, claim 13; col 36, claim 14; and col 36, claim 15). Fan et al. teach that the median of the autosomal values was used as a normalization constant to account for the difference in total number of sequence tags obtained for different samples (interpreted as the median count; generating a subtraction value; and adjusting the GC-normalized count for each test sample in the group); and that the mean sequence tag density of each chromosome correlates with the G/C content of the chromosome (interpreted as normalizing counts based on G/C content, claim 85g-k) (col 17, lines 19-27). Fan et al. teach that the median count (i.e., middle value in the set) per window for each chromosome is selected; then the median of the autosomal values is used to account for differences in total number of sequence tags obtained for different chromosomes and distinguish inter-chromosomal variation from sequencing bias from aneuploidy, such that mapping can be applied to discern partial deletions or insertions in a chromosome, wherein the present method also provides a method for correcting for bias resulting from G/C content, such as in Solexa sequencing method that are found to produce more sequence tags with increased G/C content (interpreted as a median count for the flow cell; compensate for flow cell variability; and massively parallel sequencing, claim 85) (col 5, lines 16-27). Fan et al. teach that the standard deviation of sequence tag density for each chromosome also correlates with the absolute degree of deviation in chromosomal G/C content from the genome-wide G/C content as shown in Figures 5A and 5C (corresponding to median absolute deviation (MAD), claim 85) (col 17, lines 27-30; and Figures 5A and 5C). Fan et al. teach calculating C/C content of the human genome by calculating the G/C content of every 20 kb non-overlapping window of each chromosome of the human genome (HG18) using hgG/CPercent script of the UCSC Genome Browser’s “kent source tree”, which contains different utility programs, wherein the output file contains the coordinate of each of the 20 kb bin and the corresponding G/C content (interpreted as; normalizing using a microprocessor; generating a CC-normalized count; and outputting, claims 85f-h) (col 26, lines 7-13). Fan et al. teach calculating a statistic for each chromosome relative to all other chromosomes in a sample, wherein each statistic tells the value of each chromosome median relative to other chromosomes, taking into account the number of reads mapped to each chromosome (interpreted as mapping; and median count is expected count for the flow cell, claim 85) (col 27, lines 15-20). Fan et al. teach that the correlation coefficient between standard deviation of sequence tag density and the absolute deviation of chromosomal G/C content from the genome-wide G/C content is 0.963 (interpreted as the normalizing the GC content; generating a GC-normalized count; determining an expected count; median absolute deviation, claim 85) (col 6, lines 66-67; and col 7, lines 1-3). Fan et al. teach that for each sample, the values of fetal DNA fraction calculated from the data of different chromosomes were averaged (interpreted as analyzing each test sample) (col 6, lines 4-8). Fan et al. teach that the normalization of the sequence tags is necessary to compare different patient samples since the total number of sequence tags for each patient sample is different (interpreted as normalizing the GC-content for each sample; and adjusting for flow cell-based variabilities, claim 85) (col 7, lines 65-67; and col 8, lines 1-3). Fan et al. teach the successful use of shotgun sequencing and mapping of DNA to detect fetal trisomy 21 (Down syndrome), trisomy 18 (Edward syndrome), trisomy 13 (Patau syndrome), carried out non-invasively using cell-free fetal DNA in maternal plasma (interpreted as chromosomes 13, 18 and 21, claims 107-109) (col 4, lines 17-21). Fan et al. teach that it can be expected that higher number of reads of the needed fetal DNA percentage will drop to about 40%; and that the formula 
    PNG
    media_image1.png
    48
    136
    media_image1.png
    Greyscale
 corresponds to the minimum fetal DNA % of which any over or under-representation of chromosomes can be detected (interpreted as an expected count, claim 85) (col 28, lines 1-6 and 60-67).
Regarding claim 89, Fan et al. teach that in the Chiu et al. reference, disease status determinations (aneuploidy) were made by calculating a “z score”, wherein “z scores” were compared with reference values from a population restricted to euploid male fetuses, and wherein the authors noted that G/C content affected the coefficient of variation (corresponding to z-score) (col 2, lines 65-67; and col 3, lines 1-3), wherein to determine if the maternal plasma samples belonged to a T21 pregnancy, the z-score of % chr21 of the tested sample was calculated, such that the z-score refers to the number of standard deviations from the mean to a reference data set as evidenced by Chiu et al. (pg. 20459, col 1, third full paragraph; and pg. 20459, col 2, Figure 1).
Fan et al. do not specifically exemplify a median absolute deviation (claim 85, in part).
Regarding claim 85 (in part), Tang et al. teach methods and processes that can be used for non-invasive assessment of genetic variation which can lead to the diagnosis of a particular medical condition or conditions, the identification of dissimilarities or similarities for one or more features between a subject data set and a reference data set, generate a multidimensional matrix, reduce the matrix into a representation and classify the representation into one or more groups, including for the diagnosis of genetic variation such as fetal aneuploidy (Abstract; and paragraph [0006], line 23). Tang et al. teach the invention provides an apparatus that identifies the presence or absence of a genetic variation comprising a programmable processor that implements a data set dimensionality reducer wherein the reducer implements a method (paragraph [0009], lines 1-4). Tang et al. teach that data sets can be pre-processed, standardized or normalized to conform to a particular standard, wherein a pre-processing step sometimes aids in normalizing data when using tissue samples since there are variations in experimental conditions from sequence analysis; and that normalization can be carried out in a variety of manners, wherein sequence analysis can be normalized across all samples by subtracting the mean or by dividing the repeated occurrence of particular sequencing motifs by the standard deviation to obtain centered data of standardized variance (paragraph [0072]) (interpreted as adjusting the GC-normalized count for each test sample, claim 85). Tang et al. teach a novel algorithm based on a linear model used for the detection of fetal aneuploidy, wherein Illumina’s cBOT instrument was used for cluster generation, such that total sequence count for each chromosome was summarized after filtering the bins and counts above 3 median absolute deviation of the chromosome, wherein the GC percentage of each chromosome was gathered from these one-mismatch sequence tags and the averaged GC percentage was plugged into the linear model (interpreting the novel algorithm as determining MAD as an estimate of variability of the expected count; as MAD from count obtained in (h), claims 85, 91 and 92) (paragraphs [0188]-[0190]). Tang et al. teach a Z-score based on the linear model was calculated for all pair-wise samples, including trisomy samples (corresponding to z-score (paragraph [0195], lines 1-4). Tang et al. teach that chromosome 21 percentage was plotted against the logged sequence count for the same uniplex and 4-plex dataset, and a Z-score-based method is calculated from the chromosome percentage and normalized by the mean and standard deviation of the reference samples; and that the advantage in the LM-MDS algorithm was clear after compensating for the GC bias and experimental batch effect, such that the Z-score using GC normalized sequences count by LOESS technique, led to improved results for trisomies 13 and 18 (interpreted as a robust z-score;  normalizing counts according to G/C content; mathematical or statistical manipulation; and interpreting the LM-MDS algorithm and LOESS technique as adjusting the expected counts, claims 85 and 89) (paragraphs [0212], lines 4-9; and [0213], lines 23-27), wherein it is known that MDS is a tool by which researchers can obtain quantitative estimates of similarity among groups of items as evidenced by Hout et al. (Abstract). Tang et al. teach that although massively parallel sequencing performs with high efficiency, there is noise or bias introduced in the sample amplification with PCR, a necessary step in both the Illumina Solexa and ABI SOLiD sequencing platforms, wherein bias is largely attributed to uneven GC content across the genome (interpreted as flow cell-based variability) (paragraph [0198], lines 4-8), wherein it is known that correction of GC content bias in sequencing data is necessary after massively parallel sequencing of DNA molecules in the plasma of pregnant women improves the specificity of the detection of trisomy 13 and 18 as evidenced by Chen et al. (Abstract). Tang et al. teach that log sequence count ratio displayed a high correlation with their GC content; and that a feature can be constructed from the statistical manipulation of two or more features, such as a linear model-based algorithm can be used to derive a feature based on the ratio of read counts or reads and the GC content of genome sections (interpreted as normalizing counts according to GC content, claim 85) (paragraphs [0013]; [0138]; and Figure 1b). Tang et al. teach the use of a novel algorithm (the Linear Model-Multidimensional Scaling algorithm) for the detection of fetal aneuploidy was proposed, wherein a Z-score can be derived from the linear relationship of the log sequence count ratio or total sequence counts and GC content for a chromosome of each sample pair (interpreted as encompassing adjusting the GC-normalized count for each test sample) (paragraph [0202], lines 1-8). Tang et al. teach that the total sequence count for each chromosome was summarized after filtering the bins with counts above a 3 median absolute deviation of that chromosome; and the GC percentage of each chromosome was gathered from these one-mismatch sequence tags, and the averaged GC percentage was plugged into the linear model (interpreted as the median absolute deviation is the expected count, claim 91) (paragraph [0190], lines 11-16). Tang et al. teach that to eliminate a biased effect of abnormally high counts in consistent regions close to centromeres or telomers; which can be due to the high repeat sequence embedded in these regions, the sequence tag counts were calculated from each 50 kb bin and those bins that were above a 3 median absolute deviation from the median counts were excluded when summarizing the total counts for each chromosome (interpreting MAD as an estimate of variability of the expected count; as subtracting the expected count from the GC-normalized count; and the median absolute deviation is the expected count, claim 85) (paragraph [0199], lines 13-20). Tang et al. teach that gains or losses of chromosomal region or whole chromosomes were determined by comparing the tag counts with the expected chromosome size in the reference genome (interpreted as an expected count, claim 85) (paragraph [0094], lines 5-8).
It is prima facie obvious to combine prior art elements according to known methods to yield predictable results; the court held that, "…a conclusion that a claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art. KSR International Co. v. Teleflex Inc., 550 U.S. ___, ___, 82 USPQ2d 1385, 1395 (2007); Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950)”. Moreover, it is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980). Therefore, in view of the benefits of a non-invasive assessment of genetic variation which can lead to the diagnosis of a particular medical condition such as fetal aneuploidy as exemplified by Tang et al., it would have been prima facie obvious for one of ordinary skill at the time the invention was made to modify the method of determining an abnormally distributed chromosome portion of interest such as by massively parallel sequencing and analysis of chromosomes of interest as disclosed by Fan et al. to include the mathematical analysis and/or statistical analysis including the median absolute deviation, z-score, LM-MDS, and LOESS as taught by Tang et al. with a reasonable expectation of success in analyzing data sets obtained from the sequencing of circulating cell-free nucleic acids obtained from a sample from a pregnant female; and/or in obtaining improved results for detecting fetal interchromosomal variation for the diagnoses of fetal aneuploidy including trisomy 13, trisomy 18, and trisomy 21 from circulating cell-free nucleic acids in a maternal plasma sample.
Thus, in view of the foregoing, the claimed invention, as a whole, would have been obvious to one of ordinary skill in the art at the time the invention was made. Therefore, the claims are properly 
rejected under 35 USC §103 as obvious over the art.

Response to Arguments
Applicant’s arguments filed July 27, 2022 have been fully considered but they are not persuasive.  Applicants essentially assert that: (a) Fan and Chen do not suggest a median count for a chromosome for a group of test samples sequences on a common flow cells, and does not discuss a median absolute deviation (MAD) of an expected count (Applicant Remarks, pg. 20, first full paragraph).
Regarding (a), instant claim 85 is very broadly recited such that no specific methods of providing a sample; cell-free nucleic acid test samples; pregnant females; massively parallel sequencing; number of reads; method of mapping; method of counting; method of normalizing; flow cell; chromosome; chromosomal regions; method of determining an expected count; expected count; and/or method of adjusting is recited in instant claim 85. Applicant is reminded that none of the references has to teach each and every claim limitation. If they did, this would have been anticipation and not an obviousness-type rejection. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). MPEP 2112.01(I) states that:
“where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977)”. "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990)”.

Applicant’s assertion that Fan does not suggest a median count for a chromosome for a group of test samples sequences on a common flow cells, and does not discuss a median absolute deviation (MAD) of an expected count, is not persuasive. As an initial matter, it is noted that the rejection is based on the combination of Fan et al. and Tang et al. (and not Chen et al.). Moreover, it is noted that instant claim 85 does not recite the term “common flow cell”. 
Fan et al. teach that massively parallel sequencing means sequencing millions of fragments of nucleic acids using a high density sequencing flow cell (interpreted as a flow cell); and that the formula

    PNG
    media_image1.png
    48
    136
    media_image1.png
    Greyscale
 corresponds to the minimum fetal DNA % of which any over or under-representation of chromosomes can be detected, wherein we expect the number of reads mapped to each chromosome to play a role in determining standard deviation s1 ; and that it can be expected that higher number of reads of the needed fetal DNA percentage will drop to about 40% (interpreted as the expected count).
Tang et al. teach sequencing samples in a 4-pex flow cell; that gains or losses of chromosomal region or whole chromosomes were determined by comparing the tag counts with the expected chromosome size in the reference genome (interpreted as an expected count); and calculating the median absolute deviation (MAD) of counts of the chromosome (interpreted as a flow cell; and MAD). Thus, the combined references of Fan et al. and Tang et al. teach all of the limitations of the claims.



(2)	The rejection of claims 85 and 89 is maintained, and claims 107-109 are newly rejected, under 35 U.S.C. 103 as being unpatentable over Chen et al. (PLoS One, 2011, 6(7), 1-7) in view of Oliphant et al. (US Patent No. 8700338, issued April 14, 2014; effective filing date December 28, 2011) as evidenced by Van Den Boom et al. (US Patent Application Publication No. 20140242588, published August 28, 2014; effective filing date October 6, 2011).
Regarding claims 85 (in part), 89 and 107-109, Chen et al. teach massively parallel sequencing of DNA molecules including cell-free DNA in the plasma of pregnant women has been show to allow accurate non-invasive prenatal detection of fetal trisomy 21; and improving the detection of trisomy 13 and 18 by using a non-repeat-masked reference human genome instead of a repeat-masked one to increase the number of aligned sequence reads for each sample, where a bioinformatics approach was then applied to correct GC content bias in the sequencing data (interpreted as providing a sample from a pregnant female; cell free DNA; massively parallel sequencing; inherently generating nucleotide sequence reads, mapping nucleotide sequences, counting reads, obtaining counts; normalizing GC content; adjusting for flow cell-based variability; and outputting a classification of a chromosome aneuploidy; and trisomy 13, 18 and 21, claims 85 and 107-109) (Abstract; and pg. 1, col 2; last partial paragraph, lines 1-3). Chen et al. teach that if there were no analytical or biological bias of MPS, it would be expected that the molecules from the whole genome could be sequenced uniformly by the procedure (interpreted as the expected count); however, molecules from different regions of a genome may not be uniformly sequenced by MPS, such that the guanine and cytosine (GC) content of the sequenced nucleic acid molecules has been reported to contribute to the non-uniformity (interpreted as the expected count, claim 85) (pg. 2, col 1; second full paragraph, lines 1-7). Chen et al. teach that multiplexing was achieved by introducing a 6-bp index barcode to the adaptor-ligated DNA of each plasma sample through a triple-primer PCR amplification, DNA clusters were generated using an Illumina cluster station, and 36 base-pairs were sequenced from one end of each plasma DNA molecule, wherein the sequencing was performed on the Gnome Analyzer IIx using the Sequencing Kit V3 (interpreted as sequencing, claim 85) (pg. 3, col 1; second full paragraph, lines 1-7). Chen et al. teach that samples from women pregnant with trisomic fetuses were identified by comparing the test samples with control samples within each sequencing run by a special statistical approaches developed for diagnosis of trisomy 13 and trisomy 18, the two statistical approaches comprising: (i) the standard z-score approach; and (ii) the z-score approach with GC correction (interpreted as outputting a classification based on an adjusted GC normalized count; and determined when the GC-normalized count exceeds a predetermined cutoff or falls within a range of values, claim 85l) (pg. 3, col 1; third full paragraph). Chen et al. teach that in order to quantitatively measure the over-representation for each tested sample, for the standard z-score approach, the z-score for the chromosome of interest (chr13/18) was calculated by the following equation:
z-score test sample = (GR test sample – GR mean reference sample)/SD reference sample
wherein GR test sample is the genomic representation of the chromosome in the test sample; GR mean reference sample is the mean of the genomic representations of the chromosome of interest for all reference samples; and SD reference samples is the standard deviation of the genomic representations of the chromosome of interest for the reference samples (interpreted as normalizing the counts; determining an expected count; obtaining adjusting the GC-normalized count; an adjusted GC-normalized count for the chromosome for each test sample; subtracting the expected count specific to the flow cell from the GC-normalized count obtained; dividing the subtraction value by an estimate of variability; and z-score or robust z-score, claims 85 and 89) (pg. 3, col 2; first partial paragraph). Chen et al. teach that for the z-score approach with GC correction, instead of using read counts to directly calculate the genomic representations of the chromosomes of interest, a GC-corrected read count was used to calculate the genomic representations with an aim to eliminate the effect of the GC bias on the sequence read counts, such that for each sample, all chromosomes were bioinformatically (interpreted as using a microprocessor) divided into segments of the same size called bins; and the number of sequence reads and GC content in each bin were determined, such that bins were filtered without any reads and binds with ‘N’ in the sequences, then locally weighted scatterplot smoothing (LOESS) regression was applied to fit the number of sequenced reads in each bin against the GC content of the corresponding bin in order to calculate the LOESS fit predicted value P (interpreted as normalizing the counts; determining an expected count; obtaining adjusting the GC-normalized count; an adjusted GC-normalized count for the chromosome for each test sample; subtracting the expected count specific to the flow cell from the GC-normalized count obtained; dividing the subtraction value by an estimate of variability; estimating variability after step (h); and z-score or robust z-score, claims 85) (pg. 3, col 2; first full paragraph, lines 1-18). Chen et al. teach that raw read counts (RC raw) with the correction factor (F) was derived from the median counts of all the bins (M), and the LOESS fit predicted value by the following equation F = M/P; and after the GC correction, the z-score statistic was calculated by using genomic representation derived from the GC-corrected read counts of chr13/18 with equation 1 (interpreted as the expected count is the median count for the flow cell, claim 88) (pg. 3, col 2; first full paragraph, lines 22-29). Chen et al. teach that diagnostic sensitivity and specificity values of the standard z-score approach and the z-score approach with GC correction, using the z-score value of 3 as the cutoff (interpreted as outputting a classification of the presence or absence of a chromosome aneuploidy when the adjusted GC-normalized count exceeds a predetermined cutoff value or range of values, claim 85) (pg. 3, col 2; last partial paragraph).
Chen et al. do not specifically exemplify MAD (instant claims 85, in part).
Regarding claims 85 (in part), Oliphant et al. teach that the ACOG recommends that pregnant women be offered non-invasive screening for fetal chromosomal abnormalities; and samples taken from a pregnant mammal which comprises a maternal source and a fetal source of nucleic acids (interpreted as test samples, claim 85). (col 1, lines 27-29; and col 6, lines 25-28). Oliphant et al. teach a process for determining accurate risk probabilities for fetal aneuploidies comprising a non-invasive evaluation of genomic variations through chromosome-selective sequencing and non-host fraction data analysis of maternal samples (Abstract). Oliphant et al. teach that 384 loci on each chromosome exhibiting the greatest residual difference between normal and trisomy samples were identified including T21 using Z statistics derived from individual loci for the test chromosome and all 576 loci for the comparison chromosome (col 15, lines 14-18). Oliphant et al. teach that a standard Z test of proportions was used to compute Z statistics:

    PNG
    media_image2.png
    78
    138
    media_image2.png
    Greyscale

wherein pj is the observed proportion for a given chromosome of interest in a given sample j, po is the expected proportion for the given test chromosome calculated as the median pj, and nj is the denominator of the proportion metric, wherein Z statistic standardization was performed using iterative censoring; and that at each iteration, samples falling outside of three median absolute deviations were removed, such that after ten iterations, mean and standard deviation were calculated using only the uncensored samples, and all samples were then standardized against this mean and standard deviation (interpreted as the median count is MAD, claim 85) (col 15, lines 26-45), wherein bind filtering procedures are known in the art including wherein a large number of euploid samples are lined up, bin count uncertainties (SD or MAD values) are evaluated, and bins with the largest uncertainties are sometimes filtered out as evidenced by Van Den Boom et al. (paragraph [0051]; and Figure 4).
It is prima facie obvious to combine prior art elements according to known methods to yield predictable results; the court held that, "…a conclusion that a claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art. KSR International Co. v. Teleflex Inc., 550 U.S. ___, ___, 82 USPQ2d 1385, 1395 (2007); Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950)”. Moreover, it is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980). Therefore, in view of the benefits of determining accurate risk probabilities for fetal aneuploidies as exemplified by Oliphant et al. it would have been prima facie obvious for one of ordinary skill at the time the invention was made to modify the method for the non-invasive prenatal diagnosis of fetal trisomy in maternal plasma including the use of z-score, z-score with GC correction, and LOESS as disclosed by Chen et al. to include statistical analysis such as MAD as taught by Oliphant et al. with a reasonable expectation of success in improving the accuracy of trisomy diagnosis including the identification of trisomy 13, 18 and 21 based on maternal plasma DNA sequencing; and/or in identifying the loci on each chromosome exhibiting the greatest residual difference between normal and trisomy samples including T13, T18 and T21.
Thus, in view of the foregoing, the claimed invention, as a whole, would have been obvious to one of ordinary skill in the art at the time the invention was made. Therefore, the claims are properly 
rejected under 35 USC §103 as obvious over the art.

Response to Arguments
Applicant’s arguments filed July 27, 2022 have been fully considered but they are not persuasive.  Applicants essentially assert that: (a) Chen refers to references samples, but does not does not teach test samples sequenced in a common flow cell; and the MAD of an expected count (Applicant Remarks, pg. 21, first partial paragraph).
Regarding (a), please see the discussion supra regarding the Examiner’s response to Applicant’s arguments including that instant claim 85 is very broadly recited, that none of the references has to teach each and every claim limitation, MPEP 2112.01(I), and that instant claim 85 does not recite a “common flow cell”. Applicant’s assertion that Chen refers to references samples, but does not does not teach test samples sequenced in a common flow cell; and the MAD of an expected count, is not persuasive. Chen et al. teach: 
(i)	massively parallel sequencing of DNA molecules in the plasma of pregnant women (interpreted as test samples). 

Oliphant et al. teach: 
	(i)	that the ACOG recommends that pregnant women be offered non-invasive screening for fetal chromosomal abnormalities; and samples taken from a pregnant mammal which comprises a maternal source and a fetal source of nucleic acids (interpreted as test samples); and 
	(ii)	samples analyzed according to median absolute deviation (interpreted as MAD). 

Thus, the combined references of Chen et al. and Oliphant et al. teach all of the limitations of the claims.


New Objections/Rejections
Claim Objection
Claims 85, 89 and 107-109 are objected to because of the following informalities: a clean copy of the claims is requested because Applicant has made a multitude of changes to the claims resulting in significant portions of the recitation being lined-through, and thus visually challenging to the Examiner to correctly decipher the claimed invention.

Conclusion
Claims 85, 89 and 107-109 remain rejected.

THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amy M Bunker whose telephone number is (313) 446-4833.  The examiner can normally be reached on Monday-Friday (6am-2:30pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita, can be reached on (571) 272-2876. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AMY M BUNKER/
Primary Examiner, Art Unit 1675